Mikoll, J.
(dissenting). We respectfully dissent. After having pleaded guilty, defendant requested permission to withdraw his plea, first by mail, and, *1038subsequently, at sentencing. The request was denied. Minutes of the sentencing proceeding failed to incorporate a statement made by defendant although they contain the notation that defendant did, in fact, make a statement. The incompleteness of the record makes review of the propriety of the denial of defendant’s request to withdraw his plea of guilty impossible. The determination of the appeal should be withheld and the matter should be remitted to the trial court for resentencing.